—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Wade, J.), rendered September 27, 1995, convicting him of robbery in the first degree, assault in the second degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the trial court erred in determining that the defense counsel’s racially-neutral explanations for challenging two jurors were pretextual. We disagree. The *524trial court was in the best position to determine the credibility of defense counsel’s explanations and found that such explanations were not credible. Affording the trial court deference in its decision, we conclude that it did not err in seating two challenged jurors over the defense counsel’s objections (see, People v Garcia, 239 AD2d 599).
While the trial court’s note-taking charge did not mirror the exact language required by People v DiLuca (85 AD2d 439), the error was harmless in light of the overwhelming evidence of the defendant’s guilt.
The imposition of consecutive sentences was proper (see, People v Daniels, 240 AD2d 590) and not excessive (see, People v Suitte, 90 AD2d 80). In addition, the defendant was not entitled to a second psychiatric examination before the court imposed sentence (see, People v Glover, 128 AD2d 636).
The defendant’s remaining contentions are without merit. Bracken, J. P., Copertino, Thompson and Luciano, JJ., concur.